GOURLEY, Chief Judge.
This matter comes before this court on motion of John L. Lewis, Charles A. Owen and Josephine Roche, as Trustees of the United Mine Workers of America Welfare and Retirement Fund, plaintiffs, for summary judgment. Rule 56, Federal Rules of Civil Procedure, 28 U.S.C.A.
The motion is directed for judgment on a suit for failure to make payment of all moneys due and owing under the terms of United Mine Workers’ Welfare Contracts allegedly executed by or on behalf of the defendant.
Upon argument and evaluation of the pleadings, affidavits, answers to interrogatories and contentions of the parties, it is my judgment that an issue of fact exists as to whether Frank Bobish had any authority, direct or indirect, express or implied, to execute the aforesaid contracts on behalf of his wife, Kathryn Bobish, trading as Kay’s Coal Company, with the United Mine Workers of America.
*186Viewing the evidence most favorable to the parties against whom the motion is lodged, giving to said parties the benefit of all favorable inferences that may be drawn from the evidence, issues of fact are presented which preclude the granting of motion for summary judgment. Sarnoff v. Ciaglia, 3 Cir., 165 F.2d 167; Frederick Hart & Co. V. Recordgraph Corp., 3 Cir., 169 F.2d 580; Reynolds Metals Co. v. Metals Disintegrating Co., 3 Cir., 176 F.2d 90.
An appropriate order is entered.